



COURT OF APPEAL FOR ONTARIO

CITATION: Glasford v.
    Canadian Imperial Bank of Commerce, 2015 ONCA 523

DATE: 20150709

DOCKET: C60001

Doherty, Pepall and Huscroft JJ.A.

BETWEEN

Kareem O. Glasford (n/k/a Kareem O. Vinton) and
    Bronwen A.D. Glasford

Appellants (Plaintiffs)

and

Canadian Imperial Bank of Commerce and CIBC FirstCaribbean International
    Bank (Barbados) Limited

Respondents (Defendants)

Kareem O. Glasford (n/k/a Kareem O. Vinton), appearing
    in person

Byron Shaw, appearing for the respondents (defendants)
    CIBC and FirstCaribbean International Bank (Barbados) Limited

Heard:  July 3, 2015

On appeal from the judgment of Justice C.J. Brown of the Superior
    Court of Justice, dated January 8, 2015.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the respondent that, in light of the terms of the contract
    governing acceptance, this contract was entered into in St. Kitts.  The
situs
of the contract does not provide a presumptive connecting factor for purposes
    of determining jurisdiction.

[2]

In the claim as alleged, the misrepresentations relied on in support of
    the fraudulent misrepresentation claim were made in and relied on in St.
    Kitts.  The tort was completed there.  In our view, the repetition of the same
    representations in a letter received by the appellant in Ontario has no impact
    on the
situs
of the tort.  The location of the tort did not provide a
    presumptive connecting factor.

[3]

We agree that the Ontario court has no jurisdiction.

[4]

In any event, we agree with the motion judges
forum non conveniens
analysis and conclusion (paras. 30-32).  The findings in para. 31 were open to
    her on this record.  On any measure, St. Kitts is the appropriate forum for
    this litigation.

[5]

It follows that we find no merit in the appellants claim for an anti-suit
    injunction.

[6]

We also would not interfere with the costs order made below.

[7]

Costs to the respondent in the amount of $7,500, inclusive of
    disbursements and all applicable taxes.


